             Case 1:19-cr-00457-PAE Document 50 Filed 01/06/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                 Order of Restitution

                 v.                                                          19&5457 (PAE)

 Enrico Pedraza,

                            Defendant.


       Upon the application of the United States of America, by its attorney, Audrey Strauss,

Acting United States Attorney for the Southern District of New York, Sarah Mortazavi, Assistant

United States Attorney, of counsel; the presentence investigation report; the Defendant’s

conviction on Counts One and Two of the above Information; and all other proceedings in this

case, it is hereby ORDERED that:

       1. Amount of Restitution. Enrico Pedraza, the Defendant, shall pay restitution in the total

amount of $58,000 to the victim of the offense charged in the Information. The name, address,

and specific amount owed to the victim is set forth in the schedule attached hereto. Upon advice

of a change of address, the Clerk of the Court is authorized to send payments to the new address

without further order of this Court.




[Continued]


09.10.2013
          Case 1:19-cr-00457-PAE Document 50 Filed 01/06/21 Page 2 of 3




       2. Joint and Several Liability. Defendant’s liability for restitution shall be joint and

several with that of any other defendant ordered to make restitution for the offenses in this matter.

Defendant’s liability for restitution shall continue unabated until either the Defendant has paid the

full amount of restitution ordered herein, or every victim has been paid the total amount of his loss

from all the restitution paid by the Defendant and co-defendants in this matter.



Dated: New York, New York

                 
       January _____, 2021

                                                       
                                              ___________________________________
                                              THE HONORABLE PAUL A. ENGELMAYER
                                              UNITED STATES DISTRICT JUDGE
Case 1:19-cr-00457-PAE Document 50 Filed 01/06/21 Page 3 of 3




    EXHIBIT A – SEALED SCHEDULE OF VICTIMS
